Lewis, J.
1. At the March term, 1897, a judgment of the lower court granting the defendants in error a second new trial was affirmed on the ground that the evidence in support of the verdict against them then under review “ was at best weak and unsatisfactory, and the decided preponderance of the testimony was on the side of the losing party.” 102 Ga. 587. The court below at the next trial *323granted a nonsuit; and this court, aft.er a careful consideration of the evidence, being of the opinion that it was not sufficient to sustain a verdict in the plaintiff’s favor, will allow the judgment to stand.
Argued February 14,
Decided March 1, 1900.
Equitable petition. Before Judge Ealligant. Chatham ■superior court. March term, 1899.
Joseph A. Cronk and Walter C. Hartridge, for plaintiff.
Charlton, Mackall & Anderson and Garrard, Meldrim & Newman, for defendants.
2. After a judge has properly announced that he will grant a nonsuit, a decision overruling a motion to reopen the case for the introduction of additional testimony will not be reversed, when it does not affirmatively appear that the granting of such motion and the introduction of the new testimony would, in connection with the evidence already in, have placed the plaintiff in a position entitling him to a recovery. Judgment affirmed.

All the Justices concurring: